          Case 2:18-cr-02757-RB Document 77 Filed 06/05/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

              Plaintiff,

v.                                                                 No. CR 18-2757 RB

GERARDO ZAMARRIPA,

              Defendant.

                           MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Mr. Zamarripa’s Motion for Immediate

Release, filed on June 2, 2020. (Doc. 75.) Having reviewed the motion, the record, and the

applicable law, the Court finds the motion is not well-taken and should be dismissed.

I.     Background

       On April 4, 2019, Mr. Zamarripa pled guilty to a Rule 11(c)(1)(C) plea agreement to two

counts: conspiracy to possess with intent to distribute a mixture and substance containing a

detectable amount of heroin, contrary to 21 U.S.C. §§ U.S.C 841(a)(1) and (b)(1)(C) and in

violation of 21 U.S.C. § 846; and possession with intent to distribute a mixture and substance

containing a detectable amount of heroin in violation of 21 U.S.C. §§ 841 (a)(1) and (b)(1)(C).

(Docs. 2; 44–45.) The Court accepted the plea agreement and sentenced Mr. Zamarripa to 46

months. (Doc. 74.)

       Mr. Zamarripa now moves the Court for compassionate release based on the COVID-19

pandemic. (Doc. 75.)

II.    Analysis

       The First Step Act went into effect on December 21, 2018. See First Step Act of 2018, Pub.



                                               1
           Case 2:18-cr-02757-RB Document 77 Filed 06/05/20 Page 2 of 4



L. No. 115-391, 132 Stat. 5194. Prior to the passage of the First Step Act, only the Director of the

Bureau of Prisons (BOP) could file a motion for compassionate release, and that very rarely

happened. Section 603(b) of the First Step Act modified 18 U.S.C. § 3582(c)(1)(A), however, with

the intent of “increasing the use and transparency of compassionate release.” Pub. L. No. 115-391,

132 Stat. 5194, at *5239 (capitalization omitted). That section now provides that a sentencing court

may modify a sentence either upon a motion of the Director of the BOP “or upon motion of the

defendant after [she] has fully exhausted all administrative rights to appeal a failure of the [BOP]

to bring a motion on [her] behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility . . . .” 18 U.S.C. § 3582(c)(1)(A).

       Mr. Zamarripa did not allege in his motion that he had exhausted his administrative rights

before filing his motion with the Court. (See Doc. 75.) The Government correctly notes that “[a]s

a result, [Mr. Zamarripa] has not met his burden of establishing that he has exhausted his

administrative remedies and his motion is premature.” (Doc. 76 at 3.)

       “The Tenth Circuit has not addressed whether the administrative exhaustion requirement

under Section 3582(c)(1)(A), which Congress added in 2018, is jurisdictional. Even so, the ‘text,

context, and relevant historical treatment’ of Section 3582(c)’s various subsections suggest that

Congress intended that courts treat the exhaustion requirement as jurisdictional.” United States v.

Read-Forbes, No. CR 12-20099-01-KHV, 2020 WL 1888856, at *3 (D. Kan. Apr. 16, 2020),

reconsideration overruled, No. CR 12-20099-01-KHV, 2020 WL 2037053 (D. Kan. Apr. 28,

2020). This subsection initially provides that a “court may not modify a term of imprisonment

once it has been imposed.” 18 U.S.C. § 3582(c). “As a textual matter, the provisions of Section

3582(c) operate as a ‘clear and mandatory restriction on a court’s authority.’” Read-Forbes, 2020

WL 1888856, at *3 (quoting United States v. Spaulding, 802 F.3d 1110, 1122 (10th Cir. 2015)).



                                                 2
           Case 2:18-cr-02757-RB Document 77 Filed 06/05/20 Page 3 of 4



“In other words, the statute ‘speak[s] to the power of the court rather than to the rights or

obligations of the parties,’ which suggests that its administrative exhaustion requirement is

jurisdictional.” Id. (quoting Landgraf v. USI Film Prods., 511 U.S. 244, 274 (1994)); citing

(Spaulding, 802 F.3d at 1124 (Section 3582(c) is jurisdictional limitation on ability of district

courts to alter sentence of imprisonment)).

       The Tenth Circuit has held that exhaustion is a jurisdictional requirement for motions

brought pursuant to §§ 3582(c)(1)(B) and (c)(2). See id. (gathering cases). And while Section

3582(c)(1)(A) includes an express exhaustion requirement, “the Court sees no reason to treat that

subsection’s requirements any differently.” Id. Thus, the Court treats Section 3582(c)(1)(A)’s

exhaustion requirement as jurisdictional. Because Mr. Zamarripa filed his motion prematurely, the

Court will dismiss it for lack of exhaustion.

       Even if the Court did not treat the exhaustion requirement as jurisdictional, it would deny

the motion for at least three reasons. First, as the Government notes, “[e]ven if the exhaustion

requirement of Section 3582(c)(1)(A) is not jurisdictional, it is at least a mandatory claim-

processing rule and must be enforced if a party ‘properly raise[s] it.’” (Doc. 76 at 5–6 (quoting

Ebenhart v. United States, 546 U.S. 12, 19 (2006) (holding that deadline in Fed. R. Crim. P. 33 for

new trial motions is not jurisdictional, but is inflexible and must be enforced if properly raised);

see also Read-Forbes, 2020 WL 1888856, at *4. Second, Mr. Zamarripa mentions the Coronavirus

Aid, Relief, and Economic Security Act (the “CARES Act”), Pub. Law 116-136 (enacted Mar. 27,

2020). (Doc. 75 at 2.) The CARES Act allows the BOP Director to “lengthen the maximum amount

of time for which the Director is authorized to place a prisoner in home confinement under” 18

U.S.C. § 3624(c)(2). The Court has no “authority to dictate placements to the BOP.” Read-Forbes,

2020 WL 1888845, at *5 (citing United States v. Cosby, 180 F. App’x 13, 13 (10th Cir. 2006).



                                                 3
          Case 2:18-cr-02757-RB Document 77 Filed 06/05/20 Page 4 of 4



Finally, Mr. Zamarripa offers no argument or evidence to demonstrate that he is in a vulnerable

population or that the facility he is housed in is failing to take appropriate safety measures to

protect against COVID-19.

       THEREFORE,

       IT IS ORDERED that the Motion for Immediate Release (Doc. 75) is DISMISSED

WITHOUT PREJUDICE.



                                            ________________________________
                                            ROBERT C. BRACK
                                            SENIOR U.S. DISTRICT JUDGE




                                               4
